Order of the Supreme Court, Bronx County (Jack Turret, J.), entered on September 26, 1989, denying defendants’ motion and two cross motions for a change of venue from Bronx County to Orange or Westchester County, is unanimously affirmed, without costs or disbursements.
Venue was properly laid in the Bronx based upon the residence of infant plaintiff and his mother (see, Coles v LaGuardia Med. Group, 161 AD2d 166; Torriero v Austin Truck Rental, 143 AD2d 595). The situs of the alleged malpractice, relied upon by defendants, is but one matter to consider and is not determinative of venue. We have reviewed the relevant factors regarding the venue of this action and find that the Supreme Court did not abuse its discretion in denying the motion for a change of venue (see, Coles v LaGuardia Med. Group, supra; Moghazeh v Valdes-Rodriguez, 151 AD2d 428; Firoozan v Key Food Supermarket, 151 AD2d 334; Wecht v Glen Distribs. Co., 112 AD2d 891). Concur— Murphy, P. J., Ross, Milonas, Kassal and Wallach, JJ.